              Case 2:19-cv-01262-RSL Document 23 Filed 04/19/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      SETH KORLEY MARTEY,                                 No. C19-01262 RSL
 9
10                         Plaintiff,                     STIPULATED ORDER FOR
                                                          DISMISSAL
11                   v.
12    MICHAEL RICHARD POMPEO, et al.,
13
                             Defendants.
14
15          The above-captioned action having been resolved, all parties, through their undersigned

16   counsel and respective attorneys of record, now hereby stipulate to the dismissal without
17   prejudice of the above-captioned action, with each party to bear their own fees or costs.
18
     //
19
     //
20
     //
21
22   //

23   //
24   //
25
     //
26
     //
27

     STIPULATED ORDER OF DISMISSAL                                         UNITED STATES ATTORNEY
     (C19-01262 RSL) - 1                                                    1201 PACIFIC AVE., STE. 700
                                                                               TACOMA, WA 98402
                                                                                  (253) 428-3800
               Case 2:19-cv-01262-RSL Document 23 Filed 04/19/21 Page 2 of 3




     Dated: April 15, 2021
 1
 2   Respectfully submitted,
                                                TESSA M. GORMAN
 3                                              Acting United States Attorney

 4   s/ Bart Klein                              /s/ Michelle R. Lambert
     BART KLEIN WSBA #10909                     MICHELLE R. LAMBERT
 5   Law Offices of Bart Klein                  NYS#4666657
 6   WSBA # 10909                               Assistant United States Attorney
     605 First Avenue South, Suite 500          United States Attorney’s Office
 7   Seattle, WA 98104                          1201 Pacific Avenue, Suite 700
     Tel.: (206) 624-3787                       Tacoma, WA 98402
 8   Fax: (206) 624-6371                        Tel.: (253) 428-3824
     Bart.Klein@bartklein.com                   Email: michelle.lambert@usdoj.gov
 9
10   Attorney for Plaintiff                     Attorney for Defendants

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     STIPULATED ORDER OF DISMISSAL                             UNITED STATES ATTORNEY
     (C19-01262 RSL) - 2                                        1201 PACIFIC AVE., STE. 700
                                                                   TACOMA, WA 98402
                                                                      (253) 428-3800
              Case 2:19-cv-01262-RSL Document 23 Filed 04/19/21 Page 3 of 3




                                               ORDER
 1
 2          IT IS HEREBY ORDERED that the Parties’ Stipulated Order for Dismissal is

 3   GRANTED. The case is dismissed without prejudice with each party to bear their own costs.
            SO ORDERED.
 4
 5
 6          Dated this 19th day of April, 2021.
 7
 8
                                                      ROBERT S. LASNIK
 9                                                  United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     STIPULATED ORDER OF DISMISSAL                                    UNITED STATES ATTORNEY
     (C19-01262 RSL) - 3                                               1201 PACIFIC AVE., STE. 700
                                                                          TACOMA, WA 98402
                                                                             (253) 428-3800
